AO 450 (SCD 04/2010) Judgment in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                 for the
                                                        District of South Carolina


                       Willie Joe Sturkey                           )
                                    Plaintiff                       )
                                v.                                  )       Civil Action No.       6:19-cv-03137-RMG
                Deputy Brogden, Unknown Constable,                  )
                           Defendant                                )

                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

 ’ the plaintiff (name)         recover from the defendant (name)           the amount of                           dollars ($ ),
which includes prejudgment interest at the rate of   %, plus postjudgment interest at the rate of                   %, along with
costs.

 ’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
recover costs from the plaintiff (name)                       .

O other: Plaintiff, Willie Joe Sturkey, shall take nothing of Defendants, Deputy Brogden and Unknown Constable,
as to the complaint filed pursuant to 42 U.S.C. § 1983 and this action is dismissed with prejudice and without
issuance and service of process. This action counts as a strike pursuant to 28 U.S.C. § 1915(g).


This action was (check one):
’ tried by a jury, the Honorable                            presiding, and the jury has rendered a verdict.

’ tried by the Honorable                          presiding, without a jury and the above decision was reached.

O decided by the Honorable Richard M Gergel, United States District Judge, presiding. The Court having adopted the
Report and Recommendation set forth by the Honorable Mary Gordon Baker, United States Magistrate Judge.

Date: March 18, 20209                                                      ROBIN L. BLUME, CLERK OF COURT

                                                                                                 s/H.Adaway
                                                                                        Signature of Clerk or Deputy Clerk
